Citation Nr: 1735911	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  09-08 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The Veteran and his friend, A.N.


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served as a member of the United States Army, with active duty service from July 1967 through December 1967.  

This appeal comes to the Board of Veterans' Appeals ("Board") from a November 2007 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Columbia, South Carolina (hereinafter Agency of Original Jurisdiction ("AOJ")).

In June 2008, the Veteran testified at a hearing before a Decision Review Officer ("DRO"), held at the RO.  Thereafter, in August 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge ("VLJ").  Transcripts of these hearings have been reviewed and associated with the claims file.

The Veteran's appeal has previously been before the Board.  Most recently, in February 2016 the Board remanded the appeal to the AOJ in order to obtain a new VA examination and medical opinion.  The AOJ was additionally directed to obtain the Veteran's updated VA treatment records.  A review of the claims file indicates that the requested development has been completed, and that the matter has been properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

In reviewing this record, the Board observes that the Veteran's representative submitted additional correspondence subsequent to the February 2017 Supplemental Statement of the Case ("SSOC").  However, the Board finds this correspondence is duplicative of evidence presently in the record, as it a recitation of arguments previously submitted to the Board.  Moreover, in February 2017, the Veteran indicated he did not intend to submit any additional argument or evidence and requested his appeal be expedited.  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.  See 38 C.F.R. § 20.1304(c)(2016).  


FINDINGS OF FACT

1.  The Veteran is diagnosed with refractive error of both the left and right eyes, which is a congenital defect and preexisted his active duty service.  The Veteran's refractive eye error was noted on the July 1967 entrance examination. 

2.  There is no evidence which suggests the Veteran has a current bilateral eye disability, to include glaucoma and cataracts, which resulted from a disease or injury superimposed on the Veteran's congenital refractive eye error defect during his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral eye disability are not met.  38 U.S.C.A. §§  1110, 1111,5103, 5103A (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.06, 4.9 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

In a letter issued in June 2007, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the March 2016 VCAA notice, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  This includes the medical evidence submitted as part of the Veteran's application for disability from the Social Security Administration ("SSA").  Additionally the Board observes the AOJ has obtained the requested private and VA treatment records requested by the February 2016 remand directives.  See Stegall, 11 Vet. App. 268 at 271.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2013 hearing, the VLJ noted the basis of the prior determination and explained the element of the claim that was lacking to substantiate the Veteran's claim for benefits.  The VLJ specifically noted the issue on appeal.  The Veteran was assisted this hearing by his former representative, the Illinois Department of Veterans Services.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has been provided with an updated VA examination which addressed the purported causal relationship between the claimed disabilities and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiner, this examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Pursuant to the Board's February 2016 remand, the AOJ obtained a medical opinion which specifically addressed all diagnosed visual disabilities of record and their relationship to the Veteran's period of active duty service.  This April 2016 examination and November 2016 addendum opinion substantially complied with the Board's February 2016 remand directives, and is thus adequate for ratings purposes.  Stegall, 11 Vet. App. at 270.  As such, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

General Laws and Regulations Governing Entitlement to Service Connection:

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Alternatively, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).

As applied to the Veteran's appeal, the Board finds he has not been diagnosed with any eye disability which is recognized as "chronic" by 38 C.F.R. § 3.309(a)).  Therefore, the Veteran is not entitled to this presumption. 

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In the instant appeal, the Veteran is seeking service connection for a bilateral eye disability.  Throughout the duration of his appeal, the Veteran has submitted numerous statements, medical records, and medical opinion statements which argue he experienced an in-service injury to his right eye.  This injury, the Veteran alleges, caused him to develop a sudden decrease in his visual acuity.  The Veteran has consistently alleged that this sudden decrease in his eyesight did not exist prior to service, and that the in-service injury to his eye was the sole cause.  However, a review of the Veteran's longitudinal medical records does not support this theory.  

First, the Board observes that the Veteran has a diagnosis for bilateral refractive error of the eyes.  For purposes of entitlement to VA benefits, the law provides that refractive errors of the eyes are congenital and/or developmental defects, and are not considered diseases or injuries for VA compensation purposes.  See VAOPGCPREC 82-90 (July 18, 1990), 55 Fed. Reg. 45711 [a reissue of General Counsel Opinion 01-85 (March 5, 1985)]; see also 38 C.F.R. §§ 3.303(c), 4.9; see also Beno v. Principi, 3 Vet. App. 439, 441(1992).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia. See M21-1, III.iv.4.B.10.d.  

The Veteran's refractive error was additionally noted to be present during his active duty service.  Specifically, an optical examination administered on November 2, 1967 found the Veteran had right eye visual acuity of 20/400, which corrected to 20/200 with -3.75 + 0.75 x 115.  The Veteran's left eye visual acuity was 20/400, which corrected to 20/200 with -3.75 + 0.75 x 60.  Based upon these findings, the examining clinician concluded the Veteran had refractive error of the bilateral eyes.  

The Board emphasizes that this congenital defect, the bilateral refractive error, was not first diagnosed during the Veteran's active duty service.  The Board emphasizes this point, that the refractive error pre-existed the Veteran's active duty service because the Veteran has argued the November 2, 1967 ophthalmological examination was in error.  Specifically, in repeated statements to the Board, the Veteran has argued that the in-service eye examinations administered were inaccurate and unjustly lead to his separation from active duty service.  The Veteran has further submitted medical opinion evidence and lay evidence, from friends, to support his theory.  

However, the Board observes the Veteran was noted to have a bilateral visual defect prior to entering active duty service.  Notably, during his July 1967 entrance examination, the Veteran's uncorrected distance vision was 20/200 for both the left and right eye, and was corrected to 20/20 bilaterally.  As for the Veteran's near vision, he was noted to have uncorrected 20/25 in the right eye, and 20/30 in the left eye.  Corrected near sight vision was reported to 20/25 in both the right and left eyes.  Based upon this July 1967 entrance examination, the Board finds that the Veteran was noted to have a preexisting eye disability.   

Even if this notation of diminished visual acuity were insufficient, the Board observes the Veteran has subjectively reported the existence of a pre-existing visual disability.  Specifically, during his December 1967 medical board evaluation, the Veteran admitted to having a history of bilateral refractive eye error and further reported he had been previously denied entrance to the Army on two prior occasions because of this diminished visual acuity.  The Board finds these lay reports of a pre-existing history of a bilateral refractive eye error is sufficient to rebut any argument or allegation from the Veteran that he did not have a pre-existing visual disability.  See Doran v. Brown, 6 Vet App. 283, 286 (1994) (holding that, "as a matter of law," the presumption of soundness could be rebutted by clear and unmistakable evidence consisting of the Veteran's own admissions of a preservice disability).  Therefore, the Board finds the Veteran's argument that he experienced a sudden and unexplained decrease in his visual acuity during service to be erroneous.  

Moreover, the Board observes that the Veteran has previously advanced this argument, that his in-service ophthalmological examinations were in error, to the Army Board for Correction of Military records.  In support of his appeal, the Veteran submitted lay reports from his friends, including an October 2009 statement from C.F., who served alongside the Veteran for basic training.  In this letter, C.F. argued the Veteran did not have any visual restrictions or abnormalities.  After reviewing such evidence, the Army Board issued a November 2014 decision which denied the Veteran's appeal, citing no evidence of error in the Veteran's service medical records.  

The Veteran has since resubmitted these lay reports in support of his instant appeal for service connection.  However, the Board observes the Veteran's claim of error within his service medical records has already been denied by the Army Board of Corrections.  Furthermore, the Board finds the November 2014 determination by the Army Board of Corrections to be thorough and explained by a clear rational.  As such, the Board finds no reason to discuss or further consider this resubmitted evidence, such as the October 2009 lay report of C.F.  Specifically, the Board finds no reason to further discuss its credibility as applied to the Veteran's appeal for service-connection, as the totality of the evidence clearly demonstrates the Veteran has a bilateral refractive eye error and that this disability existed prior to his active duty service. 

The Board therefore finds that the Veteran is not entitled to service connection for refractive error of his bilateral eyes.  VA regulations specifically prohibit service connection for refractory errors of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  See VAOPGCPREC 82-90 (July 18, 1990).  

However, service connection may be granted for disability which is shown to have resulted from a defect (such as refractive error) which was subject to a superimposed disease or injury during service.  See VAOPGCPREC 82-90; see also 38 U.S.C.A. §§ 1110, 1111, 132, 38 C.F.R. § 3.303(c).  If the defect was aggravated such that a superimposed disease or injury occurred during service, service connection may be established for the resultant disability. VAOPGCPREC 82-90.  The Board will now analyze whether service connection is warranted for any resultant disability that occurred as a result of a superimposed disease or injury during the Veteran's service to his congenital refractive error defect.

The Board observes the Veteran's medical records show diagnoses for various disabilities including glaucoma, blindness, cataracts, mild subjective dry eye, pinguecula, blepharochalasis, astigmatism, and constriction of his visual field due to nasal depression of the right eye.  Overall, following a review of the Veteran's longitudinal medical records, and with consideration of all lay and medical opinions of record, the Board finds no evidence which would warrant a finding of service connection for any disability.  In reaching this determination, the Board has considered the Court's holding that when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As such, the Board organized its analysis below based upon the symptoms of each disability alleged by the Veteran.  

The Board will first discuss the merits of the Veteran's appeal for service connection of glaucoma, blindness, and cataracts as these disabilities are characterized by symptoms of diminished visual acuity.  Specifically, glaucoma is defined as a group of eye diseases usually characterized by an increase in intraocular pressure that causes blindness. Dorland's Illustrated Medical Dictionary, 782 (32nd ed. 2012).  Cataracts are defined as a partial or complete opacity on or in the lens of the eye causing impaired vision or blindness. Dorland's Illustrated Medical Dictionary, 303 (32nd ed. 2012).  The Board will also include the Veteran's alleged disability of nasal depression of the right eye field, causing visual field constriction, in the analysis below, as it involves the same symptoms of diminished visual acuity.  

In statements to the Board, the Veteran has argued that he sustained a right eye injury during service which caused him to experience a sudden decrease in his visual acuity and/or become blind.  The Veteran reports he was hit in the face with the stock end of a rifle on October 26, 1967.  As a result of this incident, the Veteran reports he became unconscious and later was later told he had become permanently blind, and would be discharged from the military.  In support of this theory, the Veteran has submitted numerous medical opinions from his treating physicians.  For example, the Veteran submitted a March 2009 medical opinion statement from physician W.M., who opined the Veteran met the medical definition for legal blindness.  Dr. W. M. further opined that the Veteran's in-service traumatic eye injury caused the Veteran's current blindness and was suspected to be the etiology for the Veteran's current diagnosis of glaucoma.  Additional medical opinion statements, such as a March 2008 statement from T.M., state the Veteran developed legal blindness from his traumatic in-service eye injury. 

The Board has read and considered this evidence, but finds it is not probative and entitled to little value.  Significantly, the Board finds no credible evidence which would support a finding that the Veteran's refractive error defect was aggravated by any evidence or injury such that a superimposed disease or injury occurred during service.  A review of the Veteran's service medical records reveals no findings which would support an award of service connection for a superimposed visual disability.  As explained above, the Veteran was found to have diminished visual acuity due to refractive error, and not a separate or superimposed disability.  

Because the in-service medical records are sparse with respect to clinical examinations or findings, the Board has also considered post-service medical evidence to see if there is any suggestion that the Veteran developed a distinct, or superimposed, visual disability as a result of his active duty service.  However, the Board finds the weight of this clinical and objective medical evidence does not support a finding that the Veteran has experienced such a pronounced loss of vision, either due to a traumatic injury or due to the development of glaucoma, cataracts, and/or a nasal depression of the right visual field.  

Rather, there are numerous clinical examinations of record which question the validly of the Veteran's subjective reports of diminished eye sight.  For example, the Veteran was examined by ophthalmologist T.B. in November 2007 who concluded the Veteran's subjective complaints of blindness  were of "non-organic origin."  In support of this opinion, Dr. T.B. noted that the Veteran was found to have visual acuity of 1/400 in the right eye and 20/400 in the left eye, based upon his subjective reading of the Snellen Chart.  However, Dr. T.B reported that further diagnostic examination of the Veteran's eyes did not reveal any evidence which would corroborate the Veteran's level of alleged visual impairment. 

Specifically, based upon his own examination of the Veteran, and a review of the Veteran's Durham VA Medical Center ("VAMC") records, Dr. T.B. concluded that there was no clinical support for the Veteran's subjective reports of diminished visual acuity.  Dr. T.B. noted that examinations of the Veteran, including those conducted at the Durham VAMC, had reported no evidence of optic nerve pallor or edema, and that the retinal vessels and retinal peripheral were normal bilaterally.  Dr. T.B.'s own November 2007 dilated fundus examination was reported to be completely normal, showing a normal appearance of the optic nerves bilaterally.  Slit lamp examination revealed findings of "immature" cataracts bilaterally and the Veteran's intraocular pressure was 21 mmHg in both the left and right eyes, which was within normal limits. 

In his report, Dr. T.B. explained these diagnostic findings did not corroborate the level of visual acuity alleged by the Veteran.  Specifically, diagnostic testing could not corroborate or identify any cataract which obstructed the Veteran's visual field to the degree alleged.  Notably, Dr. T.B. performed a second test, confrontation visual field testing, where he asked the Veteran to mimic hand moments.  This test was performed in an area of the Veteran's peripheral visual field where the Veteran had previously reported no ability to see.  However, when asked to mimic Dr. T.B.'s hand movements, the Veteran was observed to do so without any difficulties or errors.  This ability, Dr. T.B. explained, suggested the Veteran's visual fields were not obstructed to the degree alleged.  

In addition to these diagnostic findings, the objective observations of Dr. T.B. during this November 2007 examination are not suggestive of an individual with the degree of diminished visual acuity as alleged by the Veteran.  Notably, Dr. T.B. reported the Veteran was able to walk, without any assistance or difficulty, down the hall to the examination room.  During the examination, Dr. T.B. reported the Veteran's eye movements were full, as he was able to look around the room and tack objects during the examination.  Based upon these objective findings, and the diagnostic findings discussed above, Dr. T.B. concluded the Veteran's subjective reports of diminished visual acuity, due to blindness, cataracts, and/or glaucoma, were of a non-organic etiology.  

This conclusion, that the Veteran's subjective reports of blindness and/or diminished visual acuity of a non-organic origin, are repeated elsewhere in the evidentiary record.   For example, the Veteran enrolled in the Augusta VAMC rehabilitation program for blindness on February 25, 2010.  He was subsequently discharged on March 11, 2010, after it was determined that he was not blind and did not have any significant vision loss. A review of these Augusta VAMC records shows the clinical and diagnostic evidence of record could not corroborate the Veteran's subjective reports of diminished visual acuity.  Specifically, following several diagnostic examinations, and observations of the Veteran walking in various environments, the VA clinicians concluded "there was no basis" for the Veteran's subjective reports of significant vision loss.  Rather, the clinicians concluded there was a "significant functional component" to the Veteran's reports of diminished visual acuity.  

Further review of the diagnostic examinations of the Veteran's eyes from the Augusta VAMC show very mild findings with respect to glaucoma and cataracts.  Specifically, intraocular pressure of the Veteran's right eye was reported as 13 mmHg and as 14 mmHg of the left eye.  These findings are well within normal limits.  Inspection of the Veteran's left and right eye revealed only "visually insignificant early" cataracts.  The Board finds the clinical observations of the Veteran, including a finding of "immature" and "visually insignificant" cataracts, to suggest that no event or injury in service resulted in the Veteran's development of these disabilities prior to his December 1967 separation from active duty.

The Board gives the medical opinions of Dr. T.B. and the Augusta VAMC clinicians significant probative weight.  Based upon their reported objective findings, the clinicians opined there was "no basis" for the Veteran's reported subjective level of vision loss.  As discussed above, these conclusions are supported by diagnostic evidence and objective observations of the Veteran's behaviors, including his ability to walk without any assistance or difficulties.  The Board finds these medical opinions and conclusions are thorough, as they are explained by a clear rationale and include citations to the relevant findings.  Moreover, their conclusions allow for the Board to make a reasoned evaluation of the clinical findings and allow for informed appellate review under applicable VA laws and regulations. 

By comparison, the Board finds that the medical opinions submitted by Drs. T. M. and W.M. are unsupported by any clinical evidence, and are rather restatements of the Veteran's subjective symptoms.  As the Veteran's subjective reports of diminished visual acuity have been uncorroborated by diagnostic evidence, the Board therefore finds that the medical opinions of Drs. T.M and W.M. are entitled to little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion based upon an inaccurate factual premise has no probative value).  As such, the Board finds the Veteran is not entitled to service connection for blindness as there is no credible evidence he has been diagnosed as blind. 

The Board has also reviewed and considered the medical opinion of A.S., O.D., who opined the Veteran's lack of medical treatment in-service lead to his current diminished visual acuity and visual field constriction.  This opinion of Dr. A.S. argues that the Veteran sustained a traumatic injury to his right eye during his active duty service, and due to this injury and a lack of treatment, the Veteran has developed his current symptoms.  However, the Board does not find this opinion to be probative and gives it little weight.  As discussed above, the weight of the diagnostic evidence and objective medical findings indicates the Veteran does not have the degree of vision loss he alleges.  Furthermore, all ophthalmological examinations of record have reported findings of only mild and/or minimal cataracts and glaucoma. If the Veteran did develop cataracts and/or glaucoma as a result of his in-service injury, then the evidence would show a more mature and visually limiting disability.  The same applies to the Veteran's reported nasal depression of the right visual field: all diagnostic and clinical examinations have not confirmed the degree of visual constriction reported by the Veteran.

In addition to the lack of corroborating diagnostic findings discussed above, the Board finds the Veteran's routine ophthalmological examinations expressly contradict the conclusions of Dr. A.S.  Notably, a review of the Veteran's medical records from the Durham VAMC indicate that the Veteran has been found to have normal corrected visual acuity on numerous occasions, including examinations dated April 2003, April 2004, February 2010, June 2012, and May 2014.  These findings suggest that the Veteran did not sustain any injury during his active duty service which resulted in the degree of permanent vision loss alleged by Dr. A.S.  Therefore, as the opinion of Dr. A.S. is expressly contradicted by the weight of the objective and clinical findings of record, the Board gives it little weight. 

The Board additionally finds the medical opinion of Dr. A.S. relies on a faulty rationale.  Specifically, Dr. A.S. purports to argue that the traumatic injury to the Veteran's right eye in October 1967 caused his current alleged level of vision loss.  However, a review of the Veteran's service medical records indicates the Veteran's visual acuity was observed to be impaired prior to this date.  For example, the service medical records indicate the Veteran failed a visual acuity examination on August 7, 1967.  Thereafter, the Veteran was reevaluated on October 9, 1967, after he failed a driver's visual acuity test.  Both these in-service observations of poor eye sight pre-date the Veteran's reported in-service injury to his right eye.  The Veteran has indicated his right eye injury occurred on October 26, 1967.  Furthermore, the Veteran has submitted numerous "Buddy" statements from friend who also date the right eye injury as occurring on October 26, 1967.  Therefore, the Board finds the medical opinion of Dr. A.S. is entitled to little weight, as it is not supported by clinical evidence and relies upon an inaccurate factual premise.   
Similarly, the Board gives the November 2009 finding by VA that the Veteran was catastrophically disabled due to legal blindness no probative value.  First, the Board notes this was an administrative finding, and does not represent a separate independent medical finding.  Second, the Board observes this administrative finding was premised upon the March 2009 medical opinion statement from Dr. W.M., which the Board finds is based upon an inaccurate factual premise.  Therefore, it is given no probative value. 

The evidentiary record contains an additional April 2016 VA examination and medical opinion, which weights against the Veteran's claim for service connection.  Based upon a review of the Veteran's longitudinal medical records, and a physical examination of the Veteran, the April 2016 VA examiner concluded that the Veteran did not experience an aggravation of his refractive error defect such that he developed a superimposed disability of glaucoma, cataracts, or a nasal depression of the right visual field.  

Specific to the Veteran's allegations of glaucoma, the April 2016 VA examiner observed that visual field testing had been extremely variable and inconsistent in the past.  However, the examiner explained that the reliable diagnostic evidence of record did not support the degree of vision loss alleged by the Veteran.  The examiner cited to the lack of relative afferent pupillary defect ("RAPD") during the April 2016 clinical examination of the Veteran as a reliable and objective measure which indicated the Veteran does not experience or exhibit a significant optic nerve disorder, such as glaucoma.  RAPD is a medical sign observes during the swinging-flashlight test, whereupon a patient's pupils constrict due in response to disease of the retina or optic nerve.  The examiner explained the lack of a RAPD finding was indicative of normal peripheral vision bilaterally and explicitly contradicted the Veteran's allegation of a depressed or diminished right peripheral visual field. 

In addition to the lack of RAPD findings, the examiner cited to prior visual field examinations performed at the Durham VAMC Eye clinic.  Specifically, the examiner explained that the Veteran was found to have a constricted Humphry Visual Field ("HVF") 24-2 with a central island on July 26, 2007.  This July 26, 2007 positive HVF examination was followed by examinations dated in February 2012, April 2013, and May 2014 which showed no evidence of visual constriction.  Thereafter, the examiner noted the veteran was found to have a positive HFV of 24-2 on an examination dated April 21, 2106.  As explained by the VA examiner, this degree of peripheral visual field fluctuation would never be expected in a true glaucomatous defect.

As to the Veteran's cataracts, the April 2016 VA examiner explained these were mild and appropriate for the Veteran's age.  In a November 2016 addendum medical opinion, the examiner explained the clinical examinations of record suggested the Veteran developed cataracts well after his active duty service and not as a result of any aggravation of his refractive error during service.  To further support this conclusion, the April 2016 examiner reported that the Veteran's degree of refractive error had not changed significantly since his active duty service.  This lack of change weighs against any conclusion that some in-service injury or aggravation contributed to the development of an in-service superimposed visual disability, such as cataracts. 

The Board finds the medical opinion and conclusion of the April 2016 VA examiner is entitled to significant probative weight.  As outlined above, this opinion was thorough and supported by a detailed rationale, which included citations to both specific diagnostic findings and the Veteran's longitudinal medical history. The examiner laid out his findings in a clear and reasoned way, which allows for the Board to make an informed appellate review under applicable VA laws and regulations.  As such, the Board finds this April 2016 medical examination and opinion is entitled to significant value. 

Based upon the longitudinal medical records, as outlined in the above analysis, the Board finds no evidence which would warrant a finding that the Veteran is entitled to service connection for glaucoma, legal blindness, or cataracts. 

Review of the Veteran's medical records indicates he has been diagnosed with additional disabilities of mild subjective dry eye, pinguecula, and blepharochalasis.  However, the Board finds these disabilities developed well after the Veteran's separation from active duty service, and not as a result of any aggravation of his refractive error defect.  Specifically, a review of the Veteran's service medical records reveals no complaints of or treatment for symptoms of these disabilities, to include itchy eyes or inflamed eyelids.  

The Board further observes the medical opinion evidence weighs against a finding of service connection.  In the recent April 2016 VA examination and addendum November 2016 medical opinion, the examiner concluded these disabilities developed years after the Veteran's active duty service and not as a superimposed disability to his refractive eye defect.  The examiner further noted that these disabilities do not cause any visual limitations. 

Lastly, the Board concludes the Veteran is not entitled to an award of service connection for amblyopia.  A review of the Veteran's longitudinal medical records reveals some uncertainty as to whether the Veteran was ever clinically diagnosed with a amblyopia disability.  Amblyopia is defined as an impairment of vision due to abnormal development, without detectable organic lesion of the eye.  See Dorland's Illustrated Medical Dictionary, 57 (32nd ed. 2012).  As such, it is considered a congenital defect and not entitled to an award of service connection.  

Nevertheless, the Board finds the Veteran does not have a clinical diagnosis for amblyopia.  In the April 2016 VA examination, the examiner opined the Veteran has not been diagnosed with this disability and that there is no evidence to support any prior diagnoses for amblyopia.  In support of this conclusion, the examiner explained that amblyopia is a defect characterized by a reduction in best corrected visual acuity.  The examiner explained that because the Veteran has been reported to have perfect (i.e. 20/20) vision, with correction, then there is no clinical support for a diagnoses of amblyopia.  

Moreover, the examiner explained that amblyopia is a developmental defect and that it is not a "disease" which is capable of improving or deteriorating.  The fact that the Veteran has been observed to have 20/20 corrected vision on numerous ophthalmological examinations, including those dated in April 2003, April 2004, February 2010, June 2012, and May 2014, provides strong evidence that any past diagnosis for amblyopia was in error.  
Based on these clinical and objective findings, the April 2016 VA examiner explained no further diagnostic testing, including an electroretinography ("ERG"), a visually evoked potentials ("VEP"), or a magnetic resonance imaging ("MRI") of the visual neurologic pathways was necessary.  The examiner explained that because all tests performed have indicated that the Veteran's visual complaints were of a non-organic origin.  These tests include objective and clinical examinations and diagnostic evaluations.  Because the weight of all this data was negative for any suggestion of amblyopia, the examiner found there was no need to conduct further testing because the results would not be any different. 

The Board finds the opinion of the April 2016 VA examiner to be entitled to significant probative weight.  The examiner's conclusion, that the Veteran does not have a clinical diagnosable disability of amblyopia is supported by a clear rationale and with citations to the Veteran's longitudinal medical records.  As such, the Board finds the Veteran is not entitled to service connection for amblyopia.  

The Board has also considered the opinion from Dr. A.S. regarding the Veteran's amblyopia.  Specifically, Dr. A.S. opined the Veteran developed amblyopia as a result of his active duty service, and because this impairment was left untreated, the Veteran has developed a permanent reduction/loss of his vision.  The Board finds this opinion to be unsupported by any rationale or data and thus entitled to little weight.  Specifically, as discussed above, both the April 2016 VA medical examiner and the medical literature explain that amblyopia is a developmental defect, which results in a loss of vision.  The Veteran has been observed to have corrected visual acuity of 20/20 on numerous occasions which explicitly contradicts any finding or conclusion that the Veteran has a diagnosed amblyopia disability. 

In conclusion, and as outlined in greater detail above, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a bilateral eye disability.  First, to the extent to which the Veteran has a refractive error, this is not considered a disease within VA regulations and is thus not entitled to an award of service connection.  See 38 C.F.R. § 3.303(c).  Furthermore, the Board finds no credible evidence which suggests the Veteran's refractive error was aggravated such that he developed a superimposed disease or injury during his active duty service.

To the extent to which the Veteran has other eye disabilities, including dry eyes, cataracts, glaucoma, and increased pigmentation, the most probative evidence regarding the etiology of these is the April 2016 VA examinations and resulting opinions, which found no link between the Veteran's active duty service and these disabilities.  

In fact, the only evidence supporting a theory of service connection have been the Veteran's own lay statements.  The Board finds the Veteran competent to report his current symptoms.  See Layno, 6 Vet. App. 465, 469.  However, the Board finds that the etiology of these symptoms, and their relationship to his active duty service, falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d 1372, 1377 n.4; see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  As such, while the Board finds the Veteran's lay reports to be credible, they are not probative to the issue of causation or entitlement to service connection.  As such, the Board affords the Veteran's lay statements regarding etiology of his current symptoms little probative weight.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a bilateral eye disorder that had onset in or is otherwise related to his military service.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, the Board finds that service connection is not warranted for any of the Veteran's diagnosed eye disabilities. 






ORDER

Entitlement to service connection for a bilateral eye disability is denied. 



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


